DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5, 11-13, and 15 were modified in an amendment filed on September 2, 2022.
Claims 1-5, 7-15, and 17-20 are pending and are rejected under 35 U.S.C. § 103.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
Claims 1 and 11 were rejected in the previous Office action under 35 U.S.C. § 112(a) (or 35 U.S.C. § 112 (pre-AIA ), first paragraph) as failing to comply with the written description requirement by specifying new subject matter.  In view of the amendment filed on September 2, 2022, the issues have been resolved and the rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20
Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Clarke et al. (U.S. Patent No. 8,131,055) in view of Su et al. (“Automatic Pattern Inspection for Multilayer Ceramic Package”; 1969) in further view of Dostert et al. (U.S. Patent Publication No. 2017/0212500) and Harvey et al. (U.S. Patent No. 6,466,895).

Claim 1
Regarding claim 1, Clarke discloses:
A method of validating an inspection software, comprising: 
inspecting the three-dimensional component with the inspection software using the dataset and requirements for the three-dimensional component to obtain validation inspection results for the three-dimensional component based on the dataset (Clarke: Col. 2, Lines 29-49; Col. 3, Lines 8-16 (inspection of an assembled product, such as an engine (which is three-dimensional)); Col. 6, Lines 12-40 (identify features of component based on extracted image and compare to corresponding standard features; the standard features correspond to requirements in the claim)). 

Further regarding claim 1, Clarke does not explicitly disclose, but Su teaches:
obtaining a dataset which defines properties for a three-dimensional component having at least one known defect, the dataset being associated with reference inspection results cataloging the at least one known defect of the three-dimensional component (Su: page 618, Col. 1, paragraphs 1-3); 
wherein obtaining the dataset includes generating the dataset by: 
obtaining a first dataset which defines first properties for the three-dimensional component; and varying the first properties of the first dataset to introduce the at least one known defect in the three-dimensional component (Su: page 618, Col. 1, paragraphs 1-3 (generation of test materials (data) to provide a set of known defects at different geometric sizes.  Test samples are prepared from representative product samples and using photographic masks.)).

Clarke teaches referencing standard component features and storing information related to the inspection process (which would reasonably include reference datasets), but does not explicitly teach using a dataset having at least one known defect as recited in the claim.  Su teaches using test materials which provide a set of known defects in order to determine the validity of defects reported by the inspection system (Su: page 618, Col. 1, paragraphs 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize test data containing known defects as taught by Su in conjunction with the inspection system taught by Clarke.  One of ordinary skill in the art would be motivated to do so in order to improve the detection of possible real defects and minimize false reports of defects by the inspection system (Su: page 618, Col. 1, paragraph 3).

Further regarding claim 1, Clarke in view of Su does not explicitly disclose, but Dostert teaches:
comparing the validation inspection results to the reference inspection results for the three-dimensional component (Dostert: Figure 3; ¶ [0012]-[0013]; ¶ [0055]-[0058]);
when the validation inspection results correspond to the reference inspection results within a predetermined threshold, issuing a signal indicative of the inspection software being validated (Dostert: Figure 3; ¶ [0012]-[0013]; ¶ [0055]-[0057]); and 
performing inspection of at least one three-dimensional component of unknown compliance with the requirements using functions of the inspection software as validated (Dostert: Figure 3; ¶ [0055]-[0058] (if inspection process is not complete, continue with inspection process)).

Clarke in view of Su teaches comparison of identified features with standard features (i.e., expected features or requirements) to identify faults (Clarke: Col. 2, Lines 29-49; Col. 6, Lines 12-40).  Clarke in view of Su further teaches generation and display of an inspection report indicating if any fault was found (corresponding to issuing a “signal” in the claim) (Clarke: Col. 5, Lines 31-47), but does not explicitly teach using thresholds as recited in the claim.  Dostert teaches determining whether inspection data (corresponding to “validation inspection results” in the claim) is within acceptable conformance thresholds compared to CAD data (corresponding to “reference inspection results” in the claim) and, if so, outputting an acknowledgement signal (Dostert: Figure 3; ¶ [0012]-[0013]; ¶ [0055]-[0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize thresholds to determine defects as taught by Dostert in conjunction with the inspection system taught by Clarke in view of Su.  One of ordinary skill in the art would be motivated to do so in order to improve the detection of defects in inspected components.
The combination of Clarke, Su, and Dostert teaches performing inspections which validate the correct operation of the inspection tool.  Clarke teaches performing inspection for features of each recognized component (Clarke: Col. 2, Lines 28-49), but does not explicitly teach performing inspections for components of unknown compliance with requirements using functions of the inspection software as validated.  Dostert teaches determining if the inspection process is complete after validating inspection data and, if not, continuing the inspection process (Dostert: Figure 3; ¶ [0055]-[0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform inspections of additional components after the initial inspection data has been validated.  One of ordinary skill in the art would be motivated to do so in order to continue the normal inspection process with confidence that the results provided by the validated inspection tool are accurate.

Further regarding claim 1, Clarke in view of Su and Dostert does not explicitly disclose, but Harvey teaches:
the dataset being associated with reference inspection results cataloging the at least one known defect of the three-dimensional component (Harvey: Col. 4, Lines 5-37).

Clarke in view of Su and Dostert teaches referencing standard component features and storing information related to the inspection process (which would reasonably include reference datasets) (Clarke: Col. 4, Lines 32-39 (database 125 may store data related to the assembly inspection process, such as a computer aided design (CAD) chart of an assembled product 101, standard components converted from the CAD design chart, and standard features of each standard component. Database 125 may also include analysis and organization tools for analyzing and organizing the information contained therein.)).  Clarke in view of Su and Dostert further teaches using datasets with known defects (Su: page 618, Col. 1, paragraphs 1-3).  However, Clarke in view of Su and Dostert does not explicitly teach the dataset being associated with reference inspection results as recited in the amended claim.  
Harvey teaches storing identification sequences for all defects in a database and associating the defect with a processing tool (Harvey: Col. 4, Lines 5-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the detected defect information taught by Harvey would reasonably be acquired from some version of inspection software, or by another similar means, and would include associated inspection results, such as taught by Clarke in view of Su and Dostert.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize reference data containing known defects, such as taught by Harvey, in conjunction with the inspection system taught by Clarke in view of Su and Dostert.  One of ordinary skill in the art would be motivated to do so in order to provide identified defect information in a standardized, qualitative way (Harvey: Col. 3, Lines 59-64).

Claims 2-3, 5, and 7-10
Regarding claim 2, Clarke in view of Su, Dostert, and Harvey discloses:
The method of claim 1, further comprising, when the validation inspection results do not correspond to the reference inspection results within the predetermined threshold, issuing a signal indicative of defectiveness of the inspection software (Dostert: Figure 3; ¶ [0055]-[0057] (generation of non-conformance alert if inspection data not within acceptable conformance thresholds)).
Regarding claim 3, Clarke in view of Su, Dostert, and Harvey discloses:
The method of claim 2, further comprising determining a defective function of the inspection software based on differences between the validation inspection results and the reference inspection results (Su: page 618, Col. 1, paragraph 3 (analysis of inspection results to determine false reports or real defects introduced during testing)).

Regarding claim 5, Clarke in view of Su, Dostert, and Harvey discloses:
The method of claim 2, further comprising, when the validation inspection results are indicative of a defect not present in the at least one known defect, issuing a signal indicative of defectiveness of the inspection software (Dostert: Figure 3; ¶ [0055]-[0057] (generation of non-conformance alert if inspection data not within acceptable conformance thresholds)).

Regarding claim 7, Clarke in view of Su, Dostert, and Harvey discloses:
The method of claim 1, wherein the at least one known defect is associated with a manufacturing process for producing a physical version of the three-dimensional component (Su: page 618, Col. 1, paragraphs 1-3 (generation of test materials (data) to provide a set of known defects at different geometric sizes.  Test samples are prepared from representative product samples (corresponding to a manufactured product) and using photographic masks (corresponding to a plan for producing the physical product).)).

Regarding claim 8, Clarke in view of Su, Dostert, and Harvey discloses:
The method of claim 7, wherein the first dataset is based on a predetermined plan for producing the physical version of the three-dimensional component (Su: page 618, Col. 1, paragraphs 1-3 (generation of test materials (data) to provide a set of known defects at different geometric sizes.  Test samples are prepared from representative product samples (corresponding to a manufactured product) and using photographic masks (corresponding to a plan for producing the physical product).)).

Regarding claim 9, Clarke in view of Su, Dostert, and Harvey discloses:
The method of claim 1, wherein the at least one known defect comprises at least one random variation of the first properties (Su: page 618, Col. 1, paragraphs 1-3 (Generation of test materials (data) to provide a set of known defects at different geometric sizes.  Test samples are prepared from representative product samples and using photographic masks.  It would be obvious to one of ordinary skill in the art to modify one or more data characteristics in the test samples in such a way as to introduce the set of known defects taught by Su.)).

Regarding claim 10, Clarke in view of Su, Dostert, and Harvey discloses:
The method of claim 1, wherein the at least one known defect is associated with one or more of a length, a width, a height, a thickness, a planarity, an angle, and a curvature of the three-dimensional component (Clarke: Col. 5, Lines 48-60 (dimension, color and orientation features may be defined for a component); Dostert: ¶ [0055] (Part manufacturers often provide various rules that define composite part layup. For example, the rules may include definitions for boundaries, internal stagger, minimum course lengths, orientations, angularity requirements, and the like.)). 

Claim 11
Regarding claim 11, Clarke discloses:
A system for validating an inspection software, comprising: 
a processing unit (Clarke: Figure 1; Col. 4, Lines 7-13); and 
a non-transitory computer-readable memory communicatively coupled to the processing unit (Clarke: Figure 1; Col. 4, Lines 7-13) and comprising computer-readable program instructions executable by the processing unit for: 
inspecting the three-dimensional component with the inspection software using the dataset and requirements for the three-dimensional component to obtain validation inspection results for the three-dimensional component based on the dataset (Clarke: Col. 2, Lines 29-49; Col. 3, Lines 8-16 (inspection of an assembled product, such as an engine (which is three-dimensional)); Col. 6, Lines 12-40 (identify features of component based on extracted image and compare to corresponding standard features; the standard features correspond to requirements in the claim)).
comparing the inspection results to reference results for the three-dimensional component (Clarke: Col. 2, Lines 29-49; Col. 5, Lines 31-47; Col. 6, Lines 12-40 (comparison of identified features with standard features to identify faults)).  

Further regarding claim 11, Clarke does not explicitly disclose, but Su teaches:
obtaining a dataset which defines properties for a three-dimensional component having at least one known defect (Su: page 618, Col. 1, paragraphs 1-3); 
wherein obtaining the dataset comprises generating the dataset by:
obtaining a first dataset which defines first properties for the three-dimensional component; and varying the first properties of the first dataset to introduce the at least one known defect in the three-dimensional component (Su: page 618, Col. 1, paragraphs 1-3 (generation of test materials (data) to provide a set of known defects at different geometric sizes.  Test samples are prepared from representative product samples and using photographic masks.)).

Clarke teaches referencing standard component features, but does not explicitly teach using a dataset having at least one known defect as recited in the claim.  Su teaches using test materials which provide a set of known defects in order to determine the validity of defects reported by the inspection system (Su: page 618, Col. 1, paragraphs 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize test data containing known defects as taught by Su in conjunction with the inspection system taught by Clarke.  One of ordinary skill in the art would be motivated to do so in order to improve the detection of possible real defects and minimize false reports of defects by the inspection system (Su: page 618, Col. 1, paragraph 3).

Further regarding claim 11, Clarke in view of Su does not explicitly disclose, but Dostert teaches:
comparing the validation inspection results to the reference inspection results for the three-dimensional component (Dostert: Figure 3; ¶ [0012]-[0013]; ¶ [0055]-[0058]);
when the validation inspection results correspond to the reference inspection results within a predetermined threshold, issuing a signal indicative of the inspection software being validated (Dostert: Figure 3; ¶ [0012]-[0013]; ¶ [0055]-[0057]); and 
performing inspection of at least one three-dimensional component of unknown compliance with the requirements using functions of the inspection software as validated (Dostert: Figure 3; ¶ [0055]-[0058] (if inspection process is not complete, continue with inspection process)).

Clarke in view of Su teaches comparison of identified features with standard features (i.e., expected features or requirements) to identify faults (Clarke: Col. 2, Lines 29-49; Col. 6, Lines 12-40).  Clarke in view of Su further teaches generation and display of an inspection report indicating if any fault was found (corresponding to issuing a “signal” in the claim) (Clarke: Col. 5, Lines 31-47), but does not explicitly teach using thresholds as recited in the claim.  Dostert teaches determining whether inspection data (corresponding to “validation inspection results” in the claim) is within acceptable conformance thresholds compared to CAD data (corresponding to “reference inspection results” in the claim) and, if so, outputting an acknowledgement signal (Dostert: Figure 3; ¶ [0012]-[0013]; ¶ [0055]-[0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize thresholds to determine defects as taught by Dostert in conjunction with the inspection system taught by Clarke in view of Su.  One of ordinary skill in the art would be motivated to do so in order to improve the detection of defects in inspected components.
The combination of Clarke, Su, and Dostert teaches performing inspections which validate the correct operation of the inspection tool.  Clarke teaches performing inspection for features of each recognized component (Clarke: Col. 2, Lines 28-49), but does not explicitly teach performing inspections for components of unknown compliance with requirements using functions of the inspection software as validated.  Dostert teaches determining if the inspection process is complete after validating inspection data and, if not, continuing the inspection process (Dostert: Figure 3; ¶ [0055]-[0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform inspections of additional components after the initial inspection data has been validated.  One of ordinary skill in the art would be motivated to do so in order to continue the normal inspection process with confidence that the results provided by the validated inspection tool are accurate.

Further regarding claim 11, Clarke in view of Su and Dostert does not explicitly disclose, but Harvey teaches:
the dataset being associated with reference inspection results cataloging the at least one known defect of the three-dimensional component (Harvey: Col. 4, Lines 5-37).

Clarke in view of Su and Dostert teaches referencing standard component features and storing information related to the inspection process (which would reasonably include reference datasets) (Clarke: Col. 4, Lines 32-39 (database 125 may store data related to the assembly inspection process, such as a computer aided design (CAD) chart of an assembled product 101, standard components converted from the CAD design chart, and standard features of each standard component. Database 125 may also include analysis and organization tools for analyzing and organizing the information contained therein.)).  Clarke in view of Su and Dostert further teaches using datasets with known defects (Su: page 618, Col. 1, paragraphs 1-3).  However, Clarke in view of Su and Dostert does not explicitly teach the dataset being associated with reference inspection results as recited in the amended claim.  
Harvey teaches storing identification sequences for all defects in a database and associating the defect with a processing tool (Harvey: Col. 4, Lines 5-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the detected defect information taught by Harvey would reasonably be acquired from some version of inspection software, or by another similar means, and would include associated inspection results, such as taught by Clarke in view of Su and Dostert.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize reference data containing known defects, such as taught by Harvey, in conjunction with the inspection system taught by Clarke in view of Su and Dostert.  One of ordinary skill in the art would be motivated to do so in order to provide identified defect information in a standardized, qualitative way (Harvey: Col. 3, Lines 59-64).

Claims 12-13, 15, and 17-20
Claims 12-13, 15, and 17-20 describe limitations for a system which are similar to the limitations for the method in claims 2-3, 5, and 7-10, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 4 and 14
Claims 4 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Clarke et al. (U.S. Patent No. 8,131,055) in view of Su et al. (“Automatic Pattern Inspection for Multilayer Ceramic Package”; 1969) in further view of Dostert et al. (U.S. Patent Publication No. 2017/0212500), Harvey et al. (U.S. Patent No. 6,466,895), and Bradley et al. (“Industrial Inspection Employing a Three Dimensional Vision System and a Neural Network Classifier”; 1995).

Claim 4
Regarding claim 4, Clarke in view of Su, Dostert, and Harvey does not explicitly disclose, but Bradley teaches:
The method of claim 3, further comprising determining at least one modification for the inspection software to correct the defective function (Bradley: p. 507, Col. 1, paragraph 2).

Clarke in view of Su, Dostert, and Harvey does not explicitly teach determining at least one modification for the inspection software to correct the defective function as recited in the claim.  Bradley teaches 3-D inspection of components which utilizes a neural network that can be trained to optimally adjust weights and biases until it can classify input vectors in a manner defined by the designer (Bradley: p. 507, Col. 1, paragraph 2).  The training of the neural network to adjust weights and biases corresponds to “determining at least one modification for the inspection software to correct the defective function” in the claim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a neural network as taught by Bradley in conjunction with the inspection system taught by Clarke in view of Su, Dostert, and Harvey.  One of ordinary skill in the art would be motivated to do so in order to have a generalized inspection tool which can be trained using a representative set of input data yet still achieve good results for data that is similar but not identical (Bradley: p. 507, Col. 1, paragraph 2).

Claim 14
Claim 14 describes limitations for a system which are similar to the limitations for the method in claim 4 and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on September 2, 2022) with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered but are not persuasive.  
Regarding the rejection of the independent claims, Applicant presents arguments that the cited references do not disclose or suggest validating inspection software.  
The Examiner respectfully disagrees.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Clarke teaches inspection of an assembled product, such as an engine (which is three-dimensional), identifying features of component based on extracted image, and comparing them to corresponding standard features. The standard features represent acceptable values for the component and correspond to “requirements” in the amended claims.  Su teaches use of a dataset with introduced known defects which, when viewed in conjunction with Clarke, teaches dataset with at least one known defect in the amended claims.  Dostert teaches determining whether inspection data is within acceptable conformance thresholds compared to CAD data and, if so, outputting an acknowledgement signal.  The inspection data and CAD data taught by Dostert correspond to the “validation inspection results” and “reference inspection results”, respectively, in the amended claims.  
Clarke further teaches referencing standard component features and storing information related to the inspection process (which would reasonably include reference datasets) in a database.  The database may also include analysis and organization tools for analyzing and organizing the information contained therein.  When considered with the teachings of Su, the reference datasets would reasonably include known defects.  Harvey teaches storing identification sequences for all defects in a database and associating the defect with a processing tool.  When considered with the teachings of Clarke, Su, and Dostert, the teachings of Harvey would reasonably suggest to one of ordinary skill in the art reference datasets containing known defects and associated with a particular inspection tool and associated inspection results. 
When considered in combination, it is maintained that the combination of Clarke, Su, Dostert, and Harvey would teach or reasonably suggest the amended independent claims as currently written to one of ordinary skill in the art.
Accordingly, claims 1-5, 7-15, and 17-20 remain rejected under 35 U.S.C. § 103 as detailed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113